Spojtord, J.,
concurring. I am of opinion that the plaintiffs’ right to a fair indemnity for that portion of their batture property heretofore converted into streets, is not an open question between these parties. See the case between the Hemys and the Municipality, reported in 11 An. 148, and the opinion of this court pronounced December 22d, 1856.
But I am of opinion that the freeholders whose duties are prescribed by the Article 2608 of the Code, are vested with a larger discretion than ordinary juries. They are not bound by the opinion of witnesses, but may make their own appraisement, either upon view of the property, or after hearing and weigh-; ing- such evidence as the court thinks to be legally admissible. The District Judge in this case stated in overruling the motionfor a new trial, that the jurors deckled themselves to be perfectly familiar with the property in question. They,“. w-ere far better able than we are to appreciate what it was worth ; and there isf \ no evidence of prejudice or passion. I do not find that the Judge committed *‘: any such errors as would require the case to be remanded, and, therefore, concur in the judgment. '